EXHIBIT 10.1
 
HENRY SCHEIN, INC.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2014


This Plan was originally established, effective as of January 1, 1994, and was
amended and restated effective as of February 9, 1998, March 1, 2005 and January
1, 2008, to provide deferred compensation to a select group of management and
highly compensated employees of Henry Schein, Inc. and certain Associated
Companies (as defined herein).  This Plan is amended and restated effective as
of January 1, 2014 as set forth herein.


1.
Definitions.  For purposes of this Plan, the following definitions apply:




 
(a)
“Account” means the sum of the Participant’s Deferral Account and the Legacy
Account.




 
(b)
“Associated Company” means such corporations and other entities presently or in
the future existing, which are (a) members of the controlled group which
includes the Company or are under common control with the Company, as such terms
are defined in Section 414 of the Code, but only during such period as such
corporations or entities are members of the controlled group which includes the
Company or are under common control with the Company; and (b) any other entity
required to be aggregated with the Company pursuant to Section 414(m) or (o) of
the Code, but only during the period the entity is required to be so
aggregated.  Notwithstanding the foregoing, with respect to the Legacy Account
(formerly known as the ESOP Supplemental Account), Associated Company means any
entity described above and any corporation which is a member of the same
controlled group of corporations with the Company, as defined in Section
409(l)(4) of the Code.




 
(c)
“Base Compensation” means the salary paid during a Plan Year (or, if shorter,
that portion of this Plan Year during which an individual is a Participant) by
an Employer to a Participant for services rendered, excluding commissions,
bonuses, overtime, shift differential payments, unused sick/personal days or
vacation days and gratuities; provided, however, that Base Compensation with
respect to a Participant who is a “field sales representative” shall mean the
Participant’s draw during a Plan Year (or, if shorter, that portion of this Plan
Year during which an individual is a Participant) by an Employer to a
Participant for services rendered.  Base Compensation shall exclude the profit
realized on the exercise of stock options or on the sale of stock acquired under
stock options, gains from the exercise of stock appreciation rights, payments
under a nonqualified deferred compensation plan, income imputed on below market
loans, financial or tax planning, housing allowances, schooling allowances,
income or excise tax equalization, and income from cashing out of stock options
or stock appreciation rights, imputed income from the use of a company
automobile, amounts received under an employee award program (without regard to
whether or not an amount is paid in cash), moving expenses and relocation
allowances.  Base Compensation shall not include any amounts paid or accrued to
a Participant as severance pay, or as a contribution to this Plan or any other
profit-sharing plan, pension plan, welfare plan, group insurance plan, deferred
compensation plan or any other employee benefit plan maintained by the Employer,
except that Base Compensation shall include


 
 

--------------------------------------------------------------------------------

 



   
salary reduction contributions to a plan established by the Employer under Code
Sections 401(k), 125 or 132.




 
(d)
“Beneficiary” means the person or persons (if any) specified by the Participant
in a written election filed with the Committee to receive his or her Benefit
under this Plan in the event of the Participant’s death.  If no such designation
is made under this Plan, “Beneficiary” means the person or persons designated by
a Participant under the Qualified Plan.




 
(e)
“Benefit” means the benefit payable under this Plan, which shall be payable in a
single lump sum cash payment.




 
(f)
“Board” means the Board of Directors of the Company.




 
(g)
“Change of Control” means a change of control as provided in Exhibit A hereto.




 
(h)
“Code” means the Internal Revenue Code of 1986, as amended.




 
(i)
“Committee” means the committee, if any, appointed by the Board to administer
this Plan on its behalf.  If no committee is appointed, the Board shall be
deemed to be the Committee.




 
(j)
“Company” means Henry Schein, Inc. and any successor by merger, consolidation,
purchase or otherwise.




 
(k)
“Company Stock Fund” means a notional investment which is intended to provide
substantially similar results to the earnings and losses that would be accrued
by an investment in the common stock of the Company, $.01 par value, subject to
adjustments in such common stock for changes in the Company’s capital structure
as determined by the Committee in its sole discretion.




 
(l)
“Default Fund” means the age appropriate Fidelity Freedom Fund or other such
investment fund as the Committee may determine from time to time, in its sole
discretion.




 
(m)
“Deferral Account” means the Participant’s bookkeeping account that is credited
with contributions by the Employer on or after the Restatement Date pursuant to
the terms hereof, and is adjusted for any Deferral Account Earnings thereon.




 
(n)
“Deferral Account Earnings” means a book-entry amount to be credited as earnings
or losses to a Participant’s Deferral Account equal to the earnings or losses
that would accrue if the Participant’s Deferral Account was invested in the
Investment Funds elected by the Participant, subject to the limitations below:




   
(i)
a Participant may not elect to allocate more than 20% of future contributions
under the Plan directly into the Company Stock Fund;




   
(ii)
no transfers of Deferral Account amounts invested in other Investment Funds may
be made into the Company Stock Fund by a Participant, if, at

 
2
 

--------------------------------------------------------------------------------

 



     
the time such transfer is directed into the Company Stock Fund, the value of the
portion of the Participant’s Deferral Account allocated to the Company Stock
Fund exceeds, or would be caused to exceed, 20% of the total value of his or her
Deferral Account; and




   
(iii)
if the Participant makes no election, the Deferral Account shall be deemed
invested in the Default Fund.




 
(o)
“Disabled” means that a Participant is disabled within the meaning of Code
Section 409A(a)(2)(C) and the guidance issued thereunder.




 
(p)
“Earnings” means, for any Plan Year, the sum of the book-entry amounts
reflecting: (i) Deferral Account Earnings, and (ii) Legacy Account Earnings.




 
(q)
“Eligible Employee” means a Top Hat Employee of an Employer whose Base
Compensation exceeds Recognized Compensation.




 
(r)
“Employee” means any common law employee of an Employer.  The term Employee
excludes an agent and independent contractor.




 
(s)
“Employer” means the Company and any Associated Company which is approved as a
participating employer hereunder by the Board.




 
(t)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.




 
(u)
“Forfeiture” means in the event a Participant  incurs a Termination of
Employment, any portion of the Participant’s Account to which the Participant is
not then vested pursuant to Sections 4(a) or (b) hereof shall be forfeited.




 
(v)
“Investment Funds” means each of the investment funds available for notional
investments under this Plan, including the Company Stock Fund, as determined by
the Committee in its sole discretion.




 
(w)
“Legacy Account” means a Participant’s entire bookkeeping account under the Plan
as of the date immediately prior to the Restatement Date, as adjusted for
hypothetical earnings and losses based on the terms of the Plan immediately
prior to the Restatement Date, and further adjusted for any Legacy Account
Earnings thereon.




 
(x)
“Legacy Account Earnings” means a book-entry amount reflecting the hypothetical
earnings or losses to a Participant’s Legacy Account equal to the earnings and
losses that would accrue if the Participant’s Legacy Account were invested as
follows:




   
(i)
the portion of the Legacy Account allocated to the Company Stock Fund as of the
Restatement Date shall remain allocated to the Company Stock Fund unless the
Participant elects otherwise; and

 
3
 

--------------------------------------------------------------------------------

 



   
(ii)
the remaining portion of the Legacy Account shall be deemed invested in the
Default Fund, unless the Participant elects otherwise.




 
(y)
“Normal Retirement Date” means the day on which a Participant attains age
sixty-five (65) while employed by the Employer.




 
(z)
“Participant” means any Eligible Employee who shall have become a Participant in
this Plan in accordance with the provisions of Section 2 hereof, and whose
participation shall not have ceased or whose Account has not been distributed.




 
(aa)
“Plan” means the Henry Schein, Inc. Supplemental Executive Retirement Plan, as
amended from time to time.




 
(bb)
“Plan Year” means the calendar year.




 
(cc)
“Qualified Plan” means the Henry Schein, Inc. 401(k) Savings Plan, as amended
and restated effective as of January 1, 2010, as amended from time to time.




 
(dd)
“Recognized Compensation” means the dollar limitation pursuant to Section 402(g)
of the Code for this Plan Year divided by seven percent (7%), or such other
percentage determined by the Committee in its sole discretion.




 
(ee)
“Restatement Date” means January 1, 2014.




 
(ff)
“Specified Employee” means a Participant who is a “specified employee” within
the meaning of such term under Section 409A of the Code (and the guidance issued
thereunder) and determined using any identification methodology and procedure
selected by the Company from time to time, or, if none, the default methodology
and procedure specified under Section 409A of the Code.




 
(gg)
“Termination of Employment” means termination of employment as an Employee of
the Company and all Associated Companies for any reason whatsoever, including,
but not limited to, death, retirement, resignation or firing (with or without
cause), provided that such termination of employment constitutes a “separation
from service” within the meaning of Section 409A of the Code (and the guidance
issued thereunder).




 
(hh)
“Top Hat Employee” means an Employee who is a member of a select group of
management or highly compensated employees of the Employer who may participate
in a plan within the meaning of Sections 201, 301(a)(3), and 401(a)(1) of ERISA.




 
(ii)
“Year of Service” means a period of twelve (12) consecutive calendar months
during which an Employee completes at least one Hour of Service (as defined in
the Qualified Plan) in each consecutive calendar month.




 
                   To the extent not inconsistent with the foregoing definitions
and the terms hereof, any defined term used in this Plan shall have the same
meaning as in the Qualified Plan.

 
4
 

--------------------------------------------------------------------------------

 


2.
Participation.




 
(a)
An Eligible Employee shall become a Participant in this Plan on the first day of
the calendar quarter following the Participant’s completion of a Year of
Service, provided that he or she is an Eligible Employee on such date.




 
(b)
An Employee shall cease to be an active Participant hereunder once he ceases to
be an Eligible Employee. A Participant who ceases to be an Eligible Employee,
but whose Account has not been distributed, shall be treated as a “frozen
Participant” and shall not be eligible to receive further book-entry
contributions to his or her Deferral Account.  A “frozen Participant’s” Account
shall continue to be adjusted for Earnings under Section 3 until such Account is
distributed in accordance with Section 5.




 
(c)
A “frozen Participant” who is reemployed as an Eligible Employee and whose
reparticipation is approved by the Committee shall become an active Participant
as of the date of his or her reemployment.



3.
Contributions and Earnings.




 
(a)
The Employer shall make a book-entry contribution to the Deferral Account of
each Participant, equal to (i) the amount by which the Participant’s Base
Compensation exceeds Recognized Compensation multiplied by (ii) seven percent
(7%), or such other percentage determined by the Committee in its sole
discretion; provided that such other contribution percentage shall be
established prior to the first day of the applicable Plan Year.  A contribution
will be made with respect to a calendar quarter on behalf of a Participant if
such Participant was employed on the last day of such calendar quarter.  A
Participant’s Deferral Account shall be credited on, or as soon as
administratively feasible following, the September 30th immediately following
the Plan Year during which the applicable calendar quarter occurs with respect
to which the contribution is earned (or at least annually as of any date
determined by the Committee in its sole discretion).  Notwithstanding the
foregoing, a Participant’s Deferral Account shall be credited with a
contribution with respect to the Plan Year of the Participant’s retirement at or
after the Normal Retirement Date, death or Disability.




 
(b)
A Participant’s Accounts shall be adjusted for Earnings at such times as may be
determined by the Committee in its sole discretion.




 
(c)
Notwithstanding anything herein to the contrary, the Employer shall account for
the portion of a Participant’s Benefit that was earned and vested as of December
31, 2004 and Earnings thereon separately from the remaining portion of a
Participant’s Benefit.



4.
Vesting and Forfeitures.




 
(a)
A Participant’s Account shall become vested and nonforfeitable when and to the
extent that the Participant shall have completed the number of Years of Service
set forth below.

 
5
 

--------------------------------------------------------------------------------

 


Completed Years of Service
 
Vested Percentage
     
Less than 1 year
   
0%
 
1 year but less than 2 years
   
0%
 
2 years but less than 3 years
   
20%
 
3 years but less than 4 years
   
40%
 
4 years but less than 5 years
   
60%
 
5 or more years
   
100%
 




 
(b)
Notwithstanding the provisions of paragraph (a) to the contrary, a Participant’s
Account shall become fully vested and non-forfeitable on the occurrence of any
of the following:  (i) the Participant’s Normal Retirement Date, (ii) the
Participant’s death or Disability or (iii) a Change of Control.




 
(c)
A Participant shall forfeit his or her unvested interest in the Account upon a
Termination of Employment.




 
(d)
If a Participant whose Account was forfeited in its entirety pursuant to
subsection (c) above again becomes employed by the Company or an Associated
Company, the amount of the Participant’s Forfeiture shall only be restored to
his or her Account to the extent determined by the Committee, and any credit for
Years of Service prior to such reemployment shall be fixed by the Committee and,
if not so fixed, shall not be recognized.



5.
Payment of Benefit.




 
(a)
In the event of a Participant’s Termination of Employment, the Participant’s
vested Benefit shall be paid in two installments as follows:




   
(i)
The first such installment shall be paid on the first biweekly payroll date
immediately following the six-month anniversary of the date of Termination of
Employment.  The amount of the first installment shall be equal to the
Participant’s vested Benefit as of his Termination of Employment, as adjusted
pursuant to Section 3(b).




   
(ii)
The second such installment shall be in the calendar year immediately following
the date of the Termination of Employment.  The amount of the second installment
shall be equal to any contributions credited to the Participant’s Account after
the date of Termination of Employment.




 
(b)
Notwithstanding anything to the contrary, in the event of a Change of Control,
each Participant’s then vested Benefit shall be paid to such Participant in a
lump sum cash payment within thirty (30) days following the Change of Control.

 
6
 

--------------------------------------------------------------------------------

 


6.
Claims Procedure.




 
(a)
Any claim by a Participant or former Participant or Beneficiary (“Claimant”)
with respect to eligibility, participation, contributions, benefits or other
aspects of the operation of this Plan shall be made in writing to the Committee
for such purpose. The Committee shall provide the Claimant with the necessary
forms and make all determinations as to the right of any person to a disputed
benefit.  If a Claimant is denied benefits under this Plan, the Committee shall
notify the Claimant in writing of the denial of the claim within ninety (90)
days after the Committee receives the claim, provided that in the event of
special circumstances such period may be extended.  The ninety (90) day period
may be extended up to ninety (90) days (for a total of one hundred eighty (180)
days).




 
                   If the initial ninety (90) day period is extended, the
Committee shall notify the Claimant in writing within ninety (90) days of
receipt of the claim.  The written notice of extension shall indicate the
special circumstances requiring the extension of time and provide the date by
which the Committee expects to make a determination with respect to the
claim.  If the extension is required due to the Claimant’s failure to submit
information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the Claimant until the earlier of: (i) the date on which the Claimant
responds to the Committee’s request for information; or (ii) expiration of the
forty-five (45) day period commencing on the date that the Claimant is notified
that the requested additional information must be provided. If notice of the
denial of a claim is not furnished within the required time period described
herein, the claim shall be deemed denied as of the last day of such period.




 
                   If the claim is wholly or partially denied, the notice to the
Claimant shall set forth:




   
(i)
The specific reason or reasons for the denial;




   
(ii)
Specific reference to pertinent Plan provisions upon which the denial is based;




   
(iii)
A description of any additional material or information necessary for the
Claimant to complete the claim request and an explanation of why such material
or information is necessary;




   
(iv)
Appropriate information as to the steps to be taken and the applicable time
limits if the Claimant wishes to submit the adverse determination for review;
and




   
(v)
A statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse determination on review.




 
(b)
If the claim has been wholly or partially denied, the Claimant may submit the
claim for review by the Committee.  Any request for review of a claim must be
made in writing to the Committee no later than sixty (60) days after the
Claimant receives notification of denial

 
7
 

--------------------------------------------------------------------------------

 



   
or, if no notification was provided, the date the claim is deemed denied.  The
Claimant or his duly authorized representative may:




   
(i)
Upon request and free of charge, be provided with reasonable access to, and
copies of, relevant documents, records, and other information relevant to the
Claimant’s claim; and




   
(ii)
Submit written comments, documents, records, and other information relating to
the claim.  The review of the claim determination shall take into account all
comments, documents, records, and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial claim determination.




 
(c)
The decision of the Committee shall be made within sixty (60) days after receipt
of the Claimant’s request for review, unless special circumstances (including,
without limitation, the need to hold a hearing) require an extension. In the
event of special circumstances, the sixty (60) day period may be extended for a
period of up to one hundred twenty (120) days.




 
                   If the initial sixty (60) day period is extended, the
Committee shall, within sixty (60) days of receipt of the claim for review,
notify the Claimant in writing.  The written notice of extension shall indicate
the special circumstances requiring the extension of time and provide the date
by which the Committee expects to make a determination with respect to the claim
upon review.  If the extension is required due to the Claimant’s failure to
submit information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the Claimant until the earlier of: (i) the date on which the Claimant
responds to this Plan’s request for information; or (ii) expiration of the
forty-five (45) day period commencing on the date that the Claimant is notified
that the requested additional information must be provided. If notice of the
decision upon review is not furnished within the required time period described
herein, the claim on review shall be deemed denied as of the last day of such
period.




 
                   The Committee, in its sole discretion, may hold a hearing
regarding the claim and request that the Claimant attend.  If a hearing is held,
the Claimant shall be entitled to be represented by counsel.




 
(d)
The Committee’s decision upon review on the Claimant’s claim shall be
communicated to the Claimant in writing.  If the claim upon review is denied,
the notice to the Claimant shall set forth:




   
(i)
The specific reason or reasons for the decision, with references to the specific
Plan provisions on which the determination is based;

 
8
 

--------------------------------------------------------------------------------

 
 

   
(ii)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim; and




   
(iii)
A statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA.




 
(e)
The Committee shall have the full power and authority to interpret, construe and
administer this Plan in its sole discretion based on the provisions of this Plan
and to decide any questions and settle all controversies that may arise in
connection with this Plan.  Both the Committee’s and the Board’s interpretations
and construction thereof, and actions thereunder, made in the sole discretion of
the Committee and the Board, including any valuation of the Benefit, any
determination under this Section 6, or the amount of the payment to be made
hereunder, shall be final, binding and conclusive on all persons for all
persons.  No member of the Board or Committee shall be liable to any person for
any action taken or omitted in connection with the interpretation and
administration of this Plan.




 
(f)
No officer, member or former member of the Committee shall be liable for any
action or determination made with respect to this Plan or any benefit under
it.  To the maximum extent permitted by applicable law or the Certificate of
Incorporation or By-Laws of the Company and to the extent not covered by
insurance, each officer, member or former member of the Committee shall be
indemnified and held harmless by the Company against any cost or expense
(including reasonable fees of counsel) or liability (including any sum paid in
settlement of a claim), and advanced amounts necessary to pay the foregoing at
the earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with this Plan, except to the extent arising out
of such officer’s, member’s or former member’s own fraud.  Such indemnification
shall be in addition to any rights of indemnification the officers, members or
former members may have as directors under applicable law or under the
Certificate of Incorporation or By-Laws of the Company or any subsidiary of the
Company.




 
(g)
The claims procedures set forth in this section are intended to comply with
United States Department of Labor Regulation § 2560.503-1 and should be
construed in accordance with such regulation.  In no event shall it be
interpreted as expanding the rights of Claimants beyond what is required by
United States Department of Labor Regulation § 2560.503-1.  The Committee may at
any time alter the claims procedure set forth above, so long as the revised
claims procedure complies with ERISA, and the regulations issued thereunder.




 
(h)
A Claimant must fully exercise all appeal rights provided herein prior to
commencing a civil action under Section 502(a) of ERISA.



7.
Construction of Plan.




 
(a)
Nothing contained in this Plan and no action taken pursuant to the provisions of
this Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between any Employer and the Participants, their
Beneficiaries or any

 
9
 

--------------------------------------------------------------------------------

 



   
other person.  Any funds which may be invested under the provisions of this Plan
shall continue for all purposes to be part of the general funds of the
applicable Employer and no person other than the applicable Employer shall by
virtue of the provisions of this Plan have any interest in such funds.  To the
extent that any person acquires a right to receive payments from any Employer
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Employer.




 
(b)
Each Employer shall be liable for the obligations hereunder only with respect to
its own employees, and not with respect to the employees of any other
Employer.  If a Participant works for more than one Employer in the same
calendar year, then the contribution for the Participant hereunder for the
calendar year shall be allocated pro-rata to each such Employer in proportion to
the Participant’s Base Compensation payable by each Employer to the Participant
for the calendar year.




 
(c)
All expenses incurred in administering this Plan shall be paid by the Employers.



8.
Minors and Incompetents.  If the Committee shall find that any person to whom
payment is payable under this Plan is unable to care for his affairs because of
illness or accident, or is a minor, any payment due (unless a prior claim
therefore shall have been made by a duly appointed guardian, committee or other
legal representative) may be paid to the spouse, a child, parent, or brother or
sister, or to any person deemed by the Committee to have incurred expense for
such person otherwise entitled to payment, in such manner and proportions as the
Committee may determine it its sole discretion.  Any such payment shall be a
complete discharge of the liabilities of the Employer, the Committee and the
Board under this Plan.



9.
Limitation of Rights.  Nothing contained herein shall be construed as conferring
upon an Employee the right to continue in the employ of any Employer as an
executive or in any other capacity or to interfere with the Employer’s right to
discharge him or her at any time for any reason whatsoever.



10.
Payment Not Salary.  Any Benefit accrued or payable under this Plan shall not be
deemed salary or other compensation to the Employee for the purposes of
computing benefits to which he or she may be entitled under any pension plan or
other arrangement of any Employer for the benefit of its employees.



11.
Severability.  In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision never existed.



12.
Withholding.  Each Employer shall have the right to make such provisions as it
deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments pursuant to this Plan.



13.
Assignment.  This Plan shall be binding upon and inure to the benefit of the
Employers, their successors and assigns and the Participants and their heirs,
executors, administrators and legal representatives.  In the event that any
Employer sells all or substantially all of the assets of its business and the
acquirer of such assets assumes the obligations hereunder, the Employer

 
10
 

--------------------------------------------------------------------------------

 



 
shall be released from any liability imposed herein and shall have no obligation
to provide any benefits payable hereunder.



14.
Non-Alienation of Benefits.  The benefits accrued or payable under this Plan
shall not be subject to alienation, transfer, assignment, garnishment, execution
or levy of any kind, and any attempt to cause any benefits to be so subjected
shall not be recognized.



15.
Governing Law.  To the extent legally required, the Code and ERISA shall govern
this Plan and, if any provision hereof is in violation of any applicable
requirement thereof, the Company reserves the right to retroactively amend this
Plan to comply therewith.  To the extent not governed by the Code and ERISA,
this Plan shall be governed by the laws of the State of New York.



16.
Amendment or Termination of Plan.  The Board or an authorized committee under
the Company’s Bylaws (including the Committee) may, in its sole and absolute
discretion, amend this Plan from time to time in any respect, prospectively or
retroactively, and may at any time terminate this Plan in its entirety.  Each
Employer may withdraw from this Plan at any time, in which case it shall be
deemed to maintain a separate plan for Participants who are its employees
identical to this Plan except that such Employer shall be deemed to be the
Company for all purposes.  Each Employer shall be liable for the vested
obligations hereunder with respect to its employees.  No amendment, termination
or withdrawal shall reduce or terminate the then vested benefit (as determined
pursuant to Section 4 of this Plan) of any Participant; provided that the
Company may amend this Plan at any time to comply with applicable law, including
Section 409A of the Code (to the extent permitted under Section 409A of the Code
and the guidance issued thereunder).



17.
Section 409A of the Code.  This Plan is intended to comply with, or be exempt
from, the applicable requirements of Section 409A of the Code and shall be
limited, construed and interpreted in accordance with such intent.  The Company
does not guarantee, and nothing in this Plan is intended to provide a guarantee
of, any particular tax treatment with respect to payments or benefits under this
Plan, and the Company shall not be responsible for compliance with, or exemption
from, Section 409A of the Code and the guidance issued thereunder.



18.
Non-Exclusivity.  The adoption of this Plan by an Employer shall not be
construed as creating any limitations on the power of the Employer to adopt such
other supplemental retirement income arrangements as it deems desirable, and
such arrangements may be either generally applicable or limited in application.



19.
Gender and Number.  Wherever used in this Plan, the masculine shall be deemed to
include the feminine and the singular shall be deemed to include the plural,
unless the context clearly indicates otherwise.



20.
Headings and Captions.  The headings and captions herein are provided for
reference and convenience only.  They shall not be considered part of this Plan
and shall not be employed in the construction of this Plan.

 
11
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Plan to be executed this 1st day
of November, 2013.



 
HENRY SCHEIN, INC.
             
By:
/s/ John Lee     
Name: John Lee
   
Title: VP, Compensation and Benefits

 
12
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Change of Control


For purposes of this Plan, a “Change of Control” shall be deemed to have
occurred if:  (i) any person (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d) and 14(d) thereof)), excluding the Company, any subsidiary thereof, any
employee benefit plan sponsored or maintained by the Company, or any subsidiary
thereof (including any trustee of any such plan acting in his or her capacity as
trustee) and any person who (or group which includes a person who) is the
beneficial owner (as defined in Rule 13(d)-3 under the Exchange Act) of at least
15% of the common stock of the Company (but less than 35%) becomes the
beneficial owner (as defined in Rule 13(d)-3 under the Exchange Act) of shares
of the Company having at least 35% of the total number of votes that may be cast
for the election of directors of the Company; (ii) the merger or other business
combination of the Company, sale of all or substantially all of the Company’s
assets or combination of the foregoing transactions, provided that such
transaction constitutes an acquisition of more than 50% of the total fair market
value or total voting power of the stock of the Company, or, with respect to a
sale of assets, results in the sale of 40% or more of the total gross fair
market value of all of the assets of the Company (as determined in accordance
with Section 409A of the Code) immediately prior to such acquisition (a
“Transaction”), other than a Transaction involving only the Company and one or
more of its subsidiaries, or a Transaction immediately following which the
stockholders of the Company immediately prior to the Transaction continue to
have a majority of the voting power in the resulting entity (excluding for this
purpose any stockholder owning directly or indirectly more than 10% of the
shares of the other company involved in the Transaction if such stockholder is
not the beneficial owner (as defined in Rule 13(d)-3 under the Exchange Act) of
at least 15% of the common stock of the Company); or (iii) within any 12-month
period beginning on or after the date hereof, the persons who were directors of
the Company immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the board of directors of the Company or the board of directors of
any successor to the Company, provided that, any director who was not a director
as of the date hereof shall be deemed to be an Incumbent Director if such
director was elected to the Board by, or on the recommendation of or with the
approval of, at least a majority of the directors who then qualified as
Incumbent Directors either actually or by prior operation of the foregoing
unless such election, recommendation or approval was the result of an actual or
threatened election contest of the type contemplated by Regulation 14a-11
promulgated under the Exchange Act or any successor provision.  Notwithstanding
the foregoing, no Change of Control of the Company shall be deemed to have
occurred for purposes of this Plan if, for purposes of Section 409A of the Code,
such event would not be considered to be a “change in control event” under
Section 409A of the Code.


13